DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on March 23, 2021 is acknowledged. Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim.

Claim Objections

Claims 1, 4, 6, and 9-10 are objected to because of the following informalities:
Claims 1, 4, and 6: every instance of the clause “the cavity” should be amended to recite “the internal cavity” so that the claim nomenclature is consistent throughout the claims.
Claim 1: the clauses “a first inner termination at least partially attachable to the first and second portions of the fuse body at a first end”, “a second inner termination at least partially attachable to the first and second portions of the fuse body at a second end”, “a fusible element disposed in the cavity of the fuse body and extendable from”, and “wherein the fusible element is [attached-- to the first and second portions of the fuse body at a first end”, “a second inner termination at least partially [attached-- to the first and second portions of the fuse body at a second end”, “a fusible element disposed in the cavity of the fuse body and [extends-- from”, and “wherein the fusible element is [attached-- to the first inner termination at a first connection and the second inner termination at a second connection” in order to positively recite the structure of the inner terminations and the fuse.  The Office notes that the words “attachable” and “extendable” only requires that the fusible element and inner terminations to only be capable of being attached or capable of extending as claimed (i.e., the final structure does not need to have the claimed relationship, only has to be capable of having the relationship). 
Claim 6 Ln.2: the clause “the inner terminations” should be amended to recite “the first inner termination and the second inner termination” so that the claim nomenclature is consistent throughout the claims. 
Claims 9 and 10: the clause “wherein the fusible element is attachable” should be amended to “wherein the fusible element is attached” for similar reasons provided for the objection provided for claim 1 above.
The Office requests Applicant’s cooperation in reviewing and correcting any remaining informalities present in the claims. Appropriate correction is required.

See next page→

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 5994994) (of record, cited in the IDS) in view of Possnicker (US 20180114663).
Regarding claim 1, Ito discloses (Fig.5):
A fuse (31), comprising: a fuse body (32), the fuse body (32) defining an internal cavity (See Fig.5); a first inner termination (34- See Figure Below) at least partially attachable to the fuse body (32) at a first end (See Figure Below); a second inner termination (34- See Figure Below) at least partially attachable to the fuse body (32) at a second end (See Figure Below); and a fusible element (35) disposed in the cavity (See Fig.5) of the fuse body (32) and extendable from the first inner termination at the first end of the fuse body (32) to the second inner termination at the second end of the fuse body (32) (Fusible Element extending between the First and Second Inner Termination: See Fig.5); wherein the fusible element (35) is attachable to the first inner termination at a first connection (S- See Figure Below) and the second inner termination at a second connection (S- See Figure Below) such that the first and second 

    PNG
    media_image1.png
    516
    905
    media_image1.png
    Greyscale

However, Ito does not disclose:
A fuse body having a first portion and a second portion, the first and second portions configured to mate together thereby forming an internal cavity.
Possnicker however teaches (Figs.1-3):
A fuse, comprising: a fuse body (3) having a first portion (5a) and a second portion (5b), the first (5a) and second portions (5b) configured to mate together (Fig.1 and [0038]) thereby forming an internal cavity (6 and 14).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Possnicker to 
Regarding claim 2, Ito further discloses:
A first outer termination (33- See Figure of Claim 1) positioned over the first inner termination (34- See Figure of Claim 1) at the first end (See Figure of Claim 1) of the fuse body (32), and a second outer termination (33- See Figure of Claim 1) positioned over the second inner termination (34- See Figure of Claim 1) at the second end (See Figure of Claim 1) of the fuse body (32).
Regarding claim 3, Ito further discloses:
Wherein the first outer termination (33- See Figure of Claim 1), the second outer termination (33- See Figure of Claim 1), the first inner termination (34- See Figure of Claim 1), or the second inner termination (34- See Figure of Claim 1), or combinations thereof, are formed as a cap (See Fig.5, Col.8 Lns.60-67 and Col.9 Lns.1-11: elements are explicitly referred to as caps), a clip, or a metallization, or combinations thereof.
Regarding claim 4, Possnicker further teaches:
Wherein a contour of the internal cavity (6 and 14) is narrower at the first and second ends of the fuse body (3), and wider in a central portion of the fuse body (6 and 14) (Fig.1: the contour defined by the space 14 of the internal cavity 6,14, which is in a central position of the fuse body 3, is wider than a contour of the channel 6 of the internal cavity 6,14 on both sides of the fuse body 3).

Regarding claim 5, Ito further discloses:
Wherein the first and second inner terminations (34- See Figure of Claim 1) are formed to mate with the respective first and second ends (See Figure of Claim 1) of the fuse body (32).
Regarding claim 6, Ito further discloses:
Wherein the first and second ends (See Figure of Claim 1) of the fuse body (32) have a conical curvature (See Figure Below) extending into the cavity (See Fig.5) of the fuse body (32), and the inner terminations (34- See Figure of Claim 1) have respective mating conical curvatures (34a and Col.8 Lns.60-62), such that the fusible element (35) is insertable and centered (Fig.5: the fusible element is centered in the cavity due to the connection provided by the inner terminations 34) in the cavity (See Fig.5).

See next page→

    PNG
    media_image2.png
    443
    858
    media_image2.png
    Greyscale

Regarding claim 8, Ito further discloses:
Wherein the first (33- See Figure of Claim 1) and second (33- See Figure of Claim 1) outer terminations are crimped onto the respective first and second ends (See Figure of Claim 1) of the fuse body (32), or the respective first and second inner terminations (See Figure of Claim 1), or both.
Examiner notes that the limitation as recited in claim 8 (e.g., “wherein the first and second outer terminations are crimped onto the respective first and second ends of the fuse body, or the respective first and second inner terminations, or both”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
Examiner emphasizes that the end product of Ito as modified by Possnicker will teach a fuse that has first and second outer terminations, first and second outer terminations, and a fuse body that are all connected together in order to define the fuse, and thus teaching all of the structural limitations of the claim.
Regarding claim 9, Ito further discloses:
Wherein the fusible element (35) is attachable to the respective first (34- See Figure of Claim 1) and second (34- See Figure of Claim 1) inner terminations by solder (37), weld (Col.8 Lns.65-66), epoxy, or combinations thereof.

See next page→
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 5994994) (of record, cited in the IDS) and Possnicker (US 20180114663) as applied to claim 1 above, and further in view of Haas (US 20090021339).
Regarding claim 7, Ito does not explicitly disclose:
Wherein the first and second inner terminations are crimped onto the respective first and second ends of the fuse body via grooves.
Haas however teaches (Fig.1):
Wherein an inner termination (3) is crimped ([0002] and [0012]) onto a first end (Fig.1: the end of the fuse body 2 that is connected to the inner termination 3 is the first end) of a fuse body (2) via a groove (8).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Haas to further modify the device of modified Ito such that the first and second ends of the fuse body have a groove (and thus define the claimed “grooves”) that the first and second inner terminations are respectively crimped onto, as claimed, in order to further ensure a reliable connection between the fuse body and the inner terminations in a cost effective manner as taught by Haas ([0005]).
Examiner notes that the limitation as recited in claim 7 (e.g., “wherein the first and second inner terminations are crimped onto the respective first and second ends of the fuse body via grooves”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
Examiner emphasizes that the end product of Ito as modified by Possnicker and Haas will teach a fuse with a fuse body that has a groove that is formed on a first end and a second end of a fuse body (and thus defining a plurality of “grooves”) and a first and second inner termination that are respectively coupled to the first and second end of the fuse body, and thus teaching all of the structural limitations of the claim.

See next page→
Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the correction of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as respectively recited in the combined subject matter of claims 1 and 10, and at least in part, because claim 10 recites the limitations: “wherein the fusible element is attachable by winding around an outer circumference of the respective first and second inner terminations”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 10, are believed to render the combined subject matter of claim 1 and 10, and all claims depending therefrom allowable over the prior art of record, taken alone or in combination, subject to the correction of the objections noted above.
The Office notes that although there are references (see Lee, US 20180254163) that teach a fuse link that is wound around an outer circumference of an end cap that the combination would be improper because it would teach away from the Ito reference, which is believed to be the closest reference of record. Ito teaches why one of ordinary skill in the art before the effective filing date of the claimed invention would not want to have a fuse link that winds around an outer circumference of a cap (See Col.11 Lns.13-20 of Ito). Therefore, without teaching away and/or absent impermissible hindsight, there would be no reason for one of ordinary skill in the art to modify the Ito reference to arrive at the claimed invention of claim 10.
subject to the correction of the objections noted above.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other fuses with ferrules/end caps (US 20170372862, US 20170352514, US 20170040134, US 20100245025, US 5153553, US 4851805, US 5095297, US 4684915, US 4646053), inspecting a solder quality (US 20100085141), or for being drawn to a housing with a conical surface (EP 423897, US 4135587, US 4703299).

See next page→

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835